Title: From John Adams to Francis Dana, 28 April 1782
From: Adams, John
To: Dana, Francis




28 April 1782

Dear Sir

Yours of 28 March is this day recd—the other Paper you mentioned I also recd, but after my Letter was written. Your other Letters are also recd.
You will have Seen by the Papers, that the great Point is gained here with much Unanimity, and many indifferent People think it a great Point. I may think more highly of it, than it deserves, but it has ever appeared to me, the turning Point. Be this as it will, I think all will allow that it is better to have this nation for Us than against us—this has been the question—and that question is now certainly decided. If the War continues, there will be found in this nation a Strong Spirit of Liberty, and a great deal of obstinate Valour.
It is to no Purpose to entertain you with Relations of Visits and Ceremonies, which are all finished. The Prince and Princess of orange have acknowledged American Independance as well as their H.M. The P. has recd a Letter of Credence. It was pretty to present a beautifull young Virgin World, to the Acquaintance of a fine figure of a Princess, whose Countenance showed an Understanding capable of judging and an Heart capable of feeling.
We have no News from America, a long time excepting a Line notifying the arrival of your son Charles. I am rejoiced that my dear John, pursues his studies so well. Let him pursue Cicero. But I regret extreamly his absence from Leyden, where there are such noble Advantages. I am So uneasy about this that I wish he could find a good Passage in a neutral Vessell, and return to me. I feel more lonely, than I used as my Health is not so good, and my Spirits still worse. I want my Wife and my Children, about me. I must go home. I cant live so—it is too much. If I should go home it would give great Pleasure to Some who dont love me. And I really feel Benevolence enough to give them this satisfaction. I am weary my Friend, of the dastardly Meannesses of Jealousy and Envy. It is mortifying, it is humiliating to me to the last degree, to see such Proofs of it, as degrade human nature.
If I should get a Treaty made I have a great Mind to go home and carry it for Ratification.
I will write to my dear Boy soon, I have rcd his Letters, and would have him write me as often as he can. Dont mind Postage.
 